Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel (US 20140000167 A1).
Regarding claim 1, Patel teaches a door handle structure of a vehicle (fig. 10), comprising: a hinge arm (318) having a lever (316) to be gripped by a user and a rotational support axis (356) to rotate the lever so as to be projected from a door panel (fig. 10); and a driving unit (340) to transmit a drive force to the hinge arm, wherein said lever is configured to be rotatable among a storage position (A) where the lever is flush with the door panel, a gripping position (B) where the lever is projected from the door panel by driving of said driving unit so that the user is able to grip the lever, and an open position (C) where the lever is further projected from said gripping position, said driving unit is fixed in an opposite area of said hinge arm which is opposite, relative to said rotational support axis, to an area of the hinge arm where said lever is arranged (fig. 10), and said area of the hinge arm where the lever is arranged and said driving unit are provided to face each other relative to said rotational support axis when the lever takes the storage position (fig. 10).
Regarding claim 2, Patel teaches the door handle structure of the vehicle of claim 1, wherein said hinge arm (318) is attached to a member (308) which is provided on a side of said door panel so as to rotate via said rotational support axis (handle rotates relative to member 308), a wire harness (wires between 330 and 340) connected to said driving unit is provided, and said wire harness is fixed to a portion of said member which is closely positioned to said rotational support axis (fig. 10).
Regarding claim 3, Patel teaches the door handle structure of the vehicle of claim 2, wherein said lever (316) and said driving unit (340) are provided to face each other relative to said rotational support axis (fig. 10).
Regarding claim 4, Patel teaches the door handle structure of the vehicle of claim 3, wherein a bracket (342) which stores said lever and is fixed to the door panel and a sector gear (343) which is fixed to said bracket are provided, and said driving unit comprises a motor (340), an output axis (shaft connecting 340 to 344) to transmit a power of said motor to said hinge arm, and a pinion gear (344) which said output axis is fitted into and engages with said sector gear (fig. 10).
Regarding claim 5, Patel teaches the door handle structure of the vehicle of claim 4, wherein said sector gear (343) is fixed to said rotational support axis of the hinge arm (fig. 10).  
Regarding claim 7, Patel teaches the door handle structure of the vehicle of claim 1, wherein said lever (316) and said driving unit (340) are provided to face each other relative to said rotational support axis (fig. 10).
Regarding claim 8, Patel teaches the door handle structure of the vehicle of claim 1, wherein a bracket (342) which stores said lever and is fixed to the door panel and a sector gear (343) which is fixed to said bracket are provided, and said driving unit comprises a motor (340), an output axis (shaft connecting 340 to 344) to transmit a power of said motor to said hinge arm, and a pinion gear (344) which said output axis is fitted into and engages with said sector gear (fig. 10).
Regarding claim 9, Patel teaches the door handle structure of the vehicle of claim 2, wherein a bracket (342) which stores said lever and is fixed to the door panel and a sector gear (343) which is fixed to said bracket are provided, and said driving unit comprises a motor (340), an output axis (shaft connecting 340 to 344) to transmit a power of said motor to said hinge arm, and a pinion gear (344) which said output axis is fitted into and engages with said sector gear (fig. 10).
Regarding claim 10, Patel teaches the door handle structure of the vehicle of claim 7, wherein a bracket (342) which stores said lever and is fixed to the door panel and a sector gear (343) which is fixed to said bracket are provided, and said driving unit comprises a motor (340), an output axis (shaft connecting 340 to 344) to transmit a power of said motor to said hinge arm, and a pinion gear (344) which said output axis is fitted into and engages with said sector gear (fig. 10).
Regarding claim 11, Patel teaches the door handle structure of the vehicle of claim 8, wherein said sector gear (343) is fixed to said rotational support axis of the hinge arm (fig. 10).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 20140000167 A1) in view of Alric (WO 2017198917 A1).  
Regarding claim 6, Patel teaches the door handle structure of the vehicle of claim 2, wherein said driving unit comprises a motor (340) however does not explicitly teach a water-proof member which covers over said motor, and has a harness connection portion where said wire harness is connected, and said harness connection portion is positioned at said water-proof member.
Alric teaches a similar handle structure with a motor (14) and a water-proof member (24) which covers over said motor, and has a harness connection portion (portion that connects to 30) where said wire harness is connected, and said harness connection portion is positioned at said water-proof member (fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Patel with those of Alric to include the waterproof housing arrangement of Alric around the motor of Patel.  A waterproof housing extends the life of the motor and components by preventing water and debris from entering the motor and the wiring causing damage to the motor.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         

/CHRISTINE M MILLS/               Supervisory Patent Examiner, Art Unit 3675